DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The previous objection to the drawings for failing to show the features of Claims 8, 17, and 19 is hereby withdrawn in view of applicant’s cancellation of Claims 8, 17, and 19 in their response filed 11/04/2020.  

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 11/04/2020.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 11/04/2020.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-16, 18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  All dependent claims are also rejected for depending from an indefinite base claim.
Regarding Claims 1, 9, and 20:
In Line 2 of each claim: The limitation of “a substrate or a thin film of a ferroelectric material” creates confusion because, after parsing this limitation, it is not clear if the adjectival phrase “of a ferroelectric material” describes the “substrate”, the “thin film”, or both. 
Regarding indefiniteness, MPEP § 2173.02 teaches that, “if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection…is appropriate.”  Furthermore, MPEP § 2173.02 I also teaches that a lowered standard of indefiniteness is applied during examination proceedings, encouraging the resolution of any ambiguities during prosecution.
Based on the instant application, for examination purposes the adjectival phrase “of a ferroelectric material” will be interpreted as limiting both the “substrate” and the “thin film”.





Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-4, 7, 9-14, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2016/0181516 to Reed (from hereinafter Reed, prior art of record), or in the alternative, under 35 U.S.C. 103 as obvious over Reed.
Regarding Claim 1 (as best understood), Reed teaches a phase transition device (e.g. Figs. 12-17) comprising: 
a substrate or a thin film (e.g. 250/350; see Figs. 15/17 and ¶ [0096-100]) of a ferroelectric material (e.g. PZT; see ¶ [0060-64] teaching use of indirect substrate methods of phase transformation) disposed in a plane (e.g. along top surface of PZT substrate); and 
a transition metal dichalcogenide (e.g. TMD monolayer MoS2 or MoTe2  240/340; see ¶ [0096]) disposed over and in contact with said substrate (250/350) or said thin film, said transition metal dichalcogenide having a semiconducting state (e.g. state 2H, similar to applicant’s specification at ¶ [0064]) and a semimetallic state (e.g. state 1T’, similar to applicant’s specification at ¶ [0064]), said semiconducting state or said semimetal state selectable by applying a voltage across said ferroelectric material (PZT) to induce an in-plane strain in said transition metal dichalcogenide (of TMD 240/340; see ¶ [0034] teaching “MoTe2 can transform under considerably less tensile strain [i.e. “in-plane”]…”; see also ¶ [0039] teaching the TMD “monolayer can be mechanically coupled to a substrate with friction, allowing the independent control of a and b lattice parameters. Another distinction is that tensile strains [i.e. “in-plane”] are achievable for monolayers”) via said ferroelectric material (e.g. PZT; see ¶ [0062] teaching “[i]n the case of a piezoelectric substrate like lead zirconium titanate (PZT), a voltage can be applied across the substrate, leading to substrate deformation, which leads to TMD deformation, which in turn leads to a phase transformation within the TMD” -- the examiner submits that the instant claim limitation is prima facie unpatentable because this phase transition method of Reed is substantially identical to applicant’s method of inducing tensile/in-plane stress [see instant specification at ¶ 0074]; see also MPEP § 2112).
Finally regarding Claim 1, before filing the instant application it would have been obvious to one of ordinary skill in the art to use a ferroelectric material as the substrate in the device of Reed, because Das demonstrates that ferroelectric materials (e.g. PZT; see ¶ [0060-64]) are an art-recognized equivalent used for the same purpose as a substrate material in phase-transition devices (see MPEP § 2144.06-07).

Regarding Claim 2, Reed teaches the phase transition device of claim 1, comprising an electrical contact terminal (e.g. source 210 or drain 220; see ¶ [0096]) disposed at either side of a strip (240/340) of said transition metal dichalcogenide (TMD 240/340).

Regarding Claim 3, Reed teaches the phase transition device of claim 1, wherein said phase transition device (e.g. Fig. 15) is a field effect transistor (e.g. 200; see ¶ [0096]).

Regarding Claim 4, Reed teaches the phase transition device of claim 3, wherein said transition metal dichalcogenide (240/340) comprises a MoTe2 material (see ¶ [0096]).

Regarding Claim 7, Reed does teaches the phase transition device (see Figs. 12-17) of claim 1, comprising a plurality of phase transition devices (e.g. 110; see Figs. 12-14 and ¶ [0083-95]) disposed in an integrated circuit (see “array”; ¶ [0092]).

Regardi-ng Claim 9 (as best understood), Reed teaches a transistor device (e.g. Figs. 7 and 12-17) comprising: 
a substrate or a thin film (e.g. 250; see Fig. 15 and ¶ [0096-100]) of a ferroelectric material (e.g. PZT; see ¶ [0060-64] teaching use of indirect substrate methods of phase transformation) disposed in a plane (e.g. along top surface of PZT substrate) having a first surface (e.g. bottom) and a second surface (e.g. top); 
a gate terminal (e.g. 230; see ¶ [0096]) electrically coupled to and disposed on said second surface (e.g. top of 250); and 
a section of a transition metal dichalcogenide (e.g. TMD monolayer MoS2 or MoTe2  240; see ¶ [0096]) disposed over and in contact with said substrate (250) or said thin film, said section (240) of a transition metal dichalcogenide having a source terminal (210) at a first end of said section (240) of a transition metal dichalcogenide and a drain terminal (220) at a second end of said section (240) of a transition metal dichalcogenide, said section (240) of a transition metal dichalcogenide having a semiconducting state (e.g. state 2H, similar to applicant’s specification at ¶ [0064]) and a semimetallic state (e.g. state 1T’, similar to applicant’s specification at ¶ [0064]), said semiconducting state or said semimetallic state selectable by applying a voltage between said gate terminal (230) and said source terminal (210) or between said gate terminal (230) and said drain terminal (220) to induce an in-plane strain in said transition metal dichalcogenide (of TMD 240/340; see ¶ [0034] teaching “MoTe2 can transform under considerably less tensile strain [i.e. “in-plane”]…”; see also ¶ [0039] teaching the TMD “monolayer can be mechanically coupled to a substrate with friction, allowing the independent control of a and b lattice parameters…[and that] tensile strains [i.e. “in-plane”] are achievable for monolayers”) via said ferroelectric material (e.g. PZT; see ¶ [0062] teaching “[i]n the case of a piezoelectric substrate like lead zirconium titanate (PZT), a voltage can be applied across the substrate, leading to substrate deformation, which leads to TMD deformation, which in turn leads to a phase transformation within the TMD” -- the examiner submits that the instant claim limitation is prima facie unpatentable because this phase transition method of Reed is substantially identical to applicant’s method of inducing in-plane stress [see instant specification at ¶ 0074]; see also MPEP § 2112).
Finally regarding Claim 9, before filing the instant application it would have been obvious to one of ordinary skill in the art to use a ferroelectric material as the substrate in the device of Reed, because Das demonstrates that ferroelectric materials (e.g. PZT; see ¶ [0060-64]) are an art-recognized equivalent used for the same purpose as a substrate material in phase-transition devices (see MPEP § 2144.06-07).


Regarding Claim 10, Reed teaches the transistor device of claim 9, wherein said transistor device remains in a previously selected state (e.g. semiconducting state) in an absence of electrical power (see ¶ [0097] teaching “[a]t a large enough positive or negative bias, when the injected carrier density is large enough to induce semiconducting-to-metallic phase transformation, there is a sharp increase in the channel conductance and the drain current, and the device 200 is turned ON at this threshold voltage/transition voltage”).

Regarding Claim 11, Reed teaches the transistor device of claim 9, wherein there is a substantially non-conducting path between said drain terminal (220) and said source terminal (210) in said semiconducting state (see again ¶ [0097] previously cited in rejection of Claim 10).

Regarding Claim 12, Reed teaches the transistor device of claim 9, wherein there is a substantially conducting path between said drain terminal (220) and said source terminal (210) in said semimetallic state (see again ¶ [0097] previously cited in rejection of Claim 10).

Regarding Claim 13, Reed teaches the transistor device of claim 9, wherein said transistor device (e.g. Fig. 15) comprises a field effect transistor (200; see ¶ [0096]).

Regarding Claim 14, Reed teaches the transistor device of claim 9, wherein said transition metal dichalcogenide (240) comprises a MoTe2 material (see ¶ [0096]).




Regarding Claim 20 (as best understood), Reed teaches a phase transition optical device (e.g. Figs. 1-2, 6, and 8) comprising: 
a substrate or a thin film (e.g. 350; see Fig. 17 and ¶ [0098-100]) of a ferroelectric material (e.g. PZT; see ¶ [0060-64] teaching use of indirect substrate methods of phase transformation) disposed in a plane (e.g. along top surface of PZT substrate); and 
a transition metal dichalcogenide (e.g. TMD monolayer MoS2 or MoTe2 240/340; see ¶ [0099]) disposed over and in contact with said substrate (350) or said thin film, said transition metal dichalcogenide (340) having a semiconducting state (e.g. state 2H, similar to applicant’s specification at ¶ [0064]) with a first optical property (e.g. lower higher light-transmittance; see ¶ [0098-100]) and a semimetallic state (e.g. state 1T’, similar to applicant’s specification at ¶ [0064]) with a second optical property (e.g. higher light-transmittance; see ¶ [0098-100]; the “first” and “second” optical properties are reasonably anticipated in view of the applicant and prior art Reed using substantially identical device materials [e.g. MoTe2]; see MPEP § 2112), 
said semiconducting state (1T’) or said semimetallic state (2H) selectable by applying a voltage across said ferroelectric material (350) to induce an in-plane strain in said transition metal dichalcogenide (of TMD 340; see ¶ [0034] teaching “MoTe2 can transform under considerably less tensile strain [i.e. “in-plane”]…”; see also ¶ [0039] teaching the TMD “monolayer can be mechanically coupled to a substrate with friction, allowing the independent control of a and b lattice parameters…[and that] tensile strains [i.e. “in-plane”] are achievable for monolayers”)
via said ferroelectric material (e.g. PZT; see ¶ [0062] teaching “[i]n the case of a piezoelectric substrate like lead zirconium titanate (PZT), a voltage can be applied across the substrate, leading to substrate deformation, which leads to TMD deformation, which in turn leads to a phase transformation within the TMD” -- the examiner submits that the instant claim limitation is prima facie unpatentable because this phase transition method of Reed is substantially identical to applicant’s method of inducing in-plane stress [see instant specification at ¶ 0074]; see also MPEP § 2112).
Finally regarding Claim 20, before filing the instant application it would have been obvious to one of ordinary skill in the art to use a ferroelectric material as the substrate in the device of Reed, because Das demonstrates that ferroelectric materials (e.g. PZT; see ¶ [0060-64]) are an art-recognized equivalent used for the same purpose as a substrate material in phase-transition devices (see MPEP § 2144.06-07).

Regarding Claim 21, Reed teaches the phase transition optical device of claim 20, wherein said first optical property comprises a substantially opaque optical state, and said second optical property comprises an at least translucent optical state (the “substantially opaque” and “translucent” optical states are reasonably anticipated in view of the applicant and prior art Reed using substantially identical device materials [e.g. MoTe2]; see MPEP § 2112).

Regarding Claim 22, Reed teaches the phase transition device of claim 1, further comprising an electrical contact metal deposition (e.g. any of 210/220/230; see ¶ [0096] teaching “one or more electrical sources can be connected to the source, drain, and gate electrodes 210, 220, and 230”) at either side of a strip (240) of said transition metal dichalcogenide (i.e. TMD), wherein a thin film stress caused by said contact metal deposition sets a first strain state, and an electric-field controllable strain induces a stress beyond said first strain state causing a phase transition of said transition metal dichalcogenide (see ¶ [0097] teaching “[a]t a large enough positive or negative bias, when the injected carrier density is large enough to induce semiconducting-to-metallic phase transformation, there is a sharp increase in the channel conductance and the drain current, and the device 200 is turned ON at this threshold voltage/transition voltage”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of U.S. Pre-Grant Pub. 2018/0374962 to Das (from hereinafter Das, prior art of record).
Regarding similar Claims 5-6 and 15-16, Reed teaches the respective transistor devices of claims 1 and 9, wherein said ferroelectric material comprises a single crystal of an oxide substrate (e.g. PZT, which one of ordinary skill in the art would recognize is a perovskite single crystal oxide; see ¶ [0062]).
Reed may not explicitly teach that their ferroelectric material comprises the relaxor ferroelectric material PMN-PT.
Das does teach a similar transistor device (e.g. Figs. 1-2, 6, and 8) exhibiting substantially similar materials and structure, the device comprising a single crystal of an oxide substrate of a relaxor ferroelectric material (e.g. PMN-PT; see ¶ [0056] teaching ferroelectric material “PMN-PT” which is substantially identical to applicant’s ferroelectric material [see instant specification at ¶ 0069]; see also MPEP § 2112).
Therefore, before filing the instant application it would have been obvious to one of ordinary skill in the art to implement PMN-PT as the ferroelectric material in the transistor device of Reed, because Das demonstrates that PMN-PT is an art-recognized ferroelectric material used for the same purpose as a transistor channel (see MPEP § 2144.06-07).




Regarding Claim 18, Reed teaches the transistor device of claim 9.
Reed may not explicitly teach that said device comprises a sub nanosecond state change switching speed.
Das does teach a similar transistor device (e.g. Figs. 1-2, 6, and 8) exhibiting substantially similar materials and structure, the device comprising a wherein said device comprises a sub nanosecond state change switching speed (e.g. see ¶ [0067] teaching operating speed of 100 GHz, the inverse of which equals a switching speed of (1/[100*10^9]) = 10^-10 s, which is smaller than applicant’s claimed “sub nanosecond” which equals 10^-9 s; thus, Reed anticipates the claimed switching speed).
Therefore, before filing the instant application it would have been obvious to one of ordinary skill in the art to ensure that the transistor device of Reed exhibits the claimed switching speed for the predictable benefit of improving device operation (see Das ¶ [0067]).  Furthermore, it would have been obvious to one of ordinary skill in the art to ensure that the device of Reed operated at the claimed switching speed taught by Das, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation to predictably improve device functionality. (See MPEP § 2144.05) 

Response to Arguments
Applicant’s arguments with respect to Claims 1, 9, and 20 have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments filed 11/04/2020.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892